                Case: 3:19-cv-50122 Document #: 20 Filed: 07/02/19 Page 1 of 3 PageID #:98

                          United States District Court Northern District of Illinois
                          MOTION FOR LEAVE TO APPEAR PRO HAC VICE
Case Title:                                                                                                          Plantiff(s)
               FIREBLOK IP HOLDINGS, LLC
                                                                             VS.

               HILTI, INC.                                                                                           Defendant(s)


Case Number: 3:19-CV-50122                                        Judge: Iain D. Johnston


I,   Ricardo J. Bonilla                                                                                     hereby apply to the Court


under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of

HILTI, INC.                                                                                        by whom I have been retained.

I am a member in good standing and eligible to practice before the following courts:
                                                Title of Court                                                          Date Admitted
                                          Supreme Court of Texas                                                          11/2/2012
                                USDC for the Eastern District of Texas                                                    12/11/2012
                               USDC for the Northern District of Texas                                                    1/31/2015
                                USDC for the Western District of Texas                                                    7/20/2016

I have currently, or within the year preceding the date of this application, made pro hac vice applications to this
Court in the following actions:
                                                                                                            Date of Application
     Case Number                                            Case Title                                      (Granted or Denied)*




*If denied, please explain:
(Attach additional form if
necessary)
Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of Illinois must designate, at the
time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of
papers may be made.

                                   Has the applicant designated local counsel?        Yes    ✔              No

If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.
                Case: 3:19-cv-50122 Document #: 20 Filed: 07/02/19 Page 2 of 3 PageID #:98
Has the applicant ever been:

censured, suspended, disbarred, or otherwise disciplined by any court?                Yes                  No       ✔
or is the applicant currently the subject of an investigation of the
applicant’s professional conduct?                                                     Yes                  No       ✔
transferred to inactive status, voluntarily withdrawn, or resigned from the
bar of any court?                                                                     Yes                  No       ✔
denied admission to the bar of any court?                                             Yes                  No       ✔
held in contempt of court?                                                            Yes                  No       ✔
NOTE: If the answer to any of the above questions is yes, please attach a brief description of the incident(s) and the applicant’s current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations
of the applicant’s conduct may have been instituted.

I have read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. I declare under penalty of perjury that the foregoing is true and
correct.

7/2/2019                                                 S/   Ricardo J. Bonilla

                 Date                                               Electronic Signature of Applicant

                            Last Name                                         First Name                            Middle Name/Initial
Applicant’s Name
                           Bonilla                                            Ricardo                              J.

Applicant’s Law Firm       Fish & Richardson P.C.

                            Street Address                                                                          Room/Suite Number
Applicant’s Address
                           1717 Main Street                                                                        5000

                            City                         State                ZIP Code             Work Phone Number
                           Dallas                       TX                   75201                214-292-4012

(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule 83.14 is effective until such
time as the fee has been paid.)


NOTE: Attorneys seeking to appear pro hac vice may wish to consider filing a petition for admission to the general bar of this Court. The
      fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00. Admission to the general bar
      permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
      only. Application for such admission must be made in each case; and the admission fee must be paid in each case.




         Rev. 01/01/2018
    Case: 3:19-cv-50122 Document #: 20 Filed: 07/02/19 Page 3 of 3 PageID #:98

                             ADDITIONAL ADMISSIONS

  I am a member in good standing and eligible to practice before the following courts:

                                                             Date Admitted
USDC for the Southern District of Texas                      7/18/2016
USDC for the Eastern District of Wisconsin                   8/15/2017
USDC for the Western District of Wisconsin                   4/17/2017
US Court of Appeals for the Federal Circuit                  9/24/2015
United States Supreme Court                                  2/19/2019
